DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021 has been entered.

Election/Restrictions
Newly submitted claims 30-34 are directed to an invention that is independent or distinct from the invention originally claimed. Newly amended claim 20 also recites species that differ from what was originally claimed or previously constructively elected. As established in the Restriction Requirement mailed on August 6, 2019, the groups of inventions lack unity of invention because their common technical feature, i.e. a refractory coating of a controlled porosity, is not a special technical feature because it lacks novelty or an inventive step in view of the prior art.  As the new claims share this technical feature, with the originally-filed and elected invention, the groups of inventions new and old still lack unity of invention.  Furthermore, as discussed below, Moczulski (WO 03/072844 A1) teaches a binder-free coating, or "refractory coating", that may comprise Cr3C2 (i.e. including a refractory metal and a carbide) and have a porosity of 1   As such and as discussed further below, the common technical feature is rendered obvious by the prior art.  Accordingly, the groups of inventions lack unity of invention because the technical feature common among the groups is not a special technical feature as it lacks novelty or an inventive step in view of the prior art.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 30-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
In the amendments Applicant filed on July 26, 2021, Applicant included claim 28, which recites that the refractory coating comprises Cr3C2.  Therefore, Applicant constructively elected to have species directed to Cr3C2-coatings examined.  As with the groups of inventions discussed above, the various species lack unity of invention because their common technical feature, which is the same as discussed above, is not a special technical feature because it lacks novelty or an inventive step in view of the prior art. 
Since applicant has received an action on the merits for the originally-elected species, i.e. coatings comprising chromium carbide, this species has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the species directed to other formed metal carbides (or metal borides or nitrides) are withdrawn from consideration as being directed to non-elected species.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20, 22, 23, and 27-29 are rejected under 35 U.S.C. 112(a) because the specification, while possibly being enabling for a binder-free Cr3C2-based coating with a controlled total porosity in volume fraction, does not reasonably provide enablement for a binder-free refractory carbide coating of any composition or made from any precursor metals/meal oxides having a controlled total porosity in volume fraction.  In particular, although the instant specification makes clear that the pore structure of the recited final product is controlled through composition manipulation of the refractory coating precursors (Applicant's pre-grant publication, par. 44), the claims recite a list of precursor materials that greatly exceeds that which was actually used to form a binder-free refractory carbide coating.   
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990), otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all components within the scope of the claims can be used as claimed and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). 
Upon applying this test to claim 20, it is believed that undue experimentation would be required because:
a) The breadth of the claims is excessive. While the instant specification makes clear that the pore structure of the recited binder-free final product is controlled through composition manipulation of the refractory coating precursors (Applicant's pre-grant publication, par. 44), the claims recite a list of precursors, i.e. a list of nine different metals and nine metal oxides, that greatly exceeds that which was actually demonstrated and discussed in detail.  The instant specification only actually teaches how to manipulate one coating system, i.e. a coating formed by converting a Cr2O3-containing precursor material to Cr3C2 (Applicant's pre-grant publication, par. 45-47, 59, 60, etc.). Claim 20 also does not specify what is in the final, formed refractory coating other than a "refractory metal carbide".  Therefore, the breadth of the instant claims, particularly claim 20, far exceeds that which is taught in the instant specification. 
(b) There is no direction or guidance presented for how to form the recited binder-free final coating with the recited structure from anything other than by converting 2O3-containing precursor material to Cr3C2.  As discussed above, the instant specification states that the structure of a refractory coating is controlled with "compositional manipulation".  Although a refractory coating of carbide composition formed from a broad list of metals and metal oxides is currently recited in the claims, the specification only actually teaches the compositions and parameters necessary to achieve a Cr3C2 coating.  A broad statement that other metal and nonmetal compositions can also be manipulated to make a refractory coating (e.g. Applicant's pre-grant publication, par. 44) does not provide sufficient enablement for such coatings because it does not actually teach what "compositions" or what "manipulations" are involved. Therefore, the provided guidance is not commensurate in scope with the claims.  
 (c) There is an absence of working examples for making any type of coating other than one that is formed by converting a Cr2O3-containing precursor material to Cr3C2. Therefore, the provided working examples are not commensurate in scope with the claims. 
(d) The level of predictability in the art is inadequate. Regarding the predictability of a given art and the number of embodiments that must be described for a disclosure to be enabling, MPEP 2164.03 states that "in cases involving unpredictable factors, such as most chemical reactions…more may be required".  As the claims recite "a gaseous species configured to be thermally decomposable such that the coating precursor is converted into the binder-free refractory coating", they require and pertain to a chemical reaction occurring, which is "an unpredictable factor".   Furthermore, even with the system/embodiment that Applicant has most thoroughly described and 3C2, Applicant teaches that the achieved microstructure in a coating is "surprising" (Applicant's pre-grant publication, par. 81).  Therefore, as even Applicant is surprised by the results of their most-studied system, it is clear that one of ordinary skill in the art would be incapable of predicting the microstructure that would be achieved with a refractory carbide coating made from the large list of metal/metal oxide precursors, particularly one that is the result of some, unspecified chemical reaction, as is currently claimed. 
(e) The quantity of experimentation for making a coating meeting the scope of the claims, i.e. a binder-free refractory carbide coating made from any of the large list of metal/metal oxide precursor materials, would be excessive because the instant specification only teaches how to make one type of coating.  Although the instant specification makes clear that the pore structure of the recited final product is controlled through "composition manipulation" of the refractory coating precursors (Applicant's pre-grant publication, par. 44), the claims do not recite a particular set of coating precursors or the composition of the final coating.  The specification also does not teach what particular compositions or necessary modifications would be needed to make binder-free refractory coatings, other than a Cr3C2 coating, meeting the broad scope of the claims.  The specification does, however, teach very specific sets of conditions for making a Cr3C2 coating (Applicant's pre-grant publication, par. 47,60, 68, etc.) but makes no statements of whether the same conditions would be applicable to a different type of refractory coating prepared from a different set of precursor materials.  As noted above, the claims are directed to an inherently unpredictable field and even Applicant is surprised by the results achieved with their most-studied and most-demonstrated 
Therefore, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

Claims 20, 22, 23, and 27-29 are also rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention.  In particular, claim 20 recites a metal/metal oxide coating precursor comprising a metal with a density that is greater than its corresponding metal carbide and/or a metal oxide with a density that is less than its corresponding metal carbide and that the formed coating has a total porosity of about 10 to about 50 % by volume. Claim 29 also recites limitations regarding a coating when there is a particular volume fraction of metal oxide.  Although the paragraphs and figure Applicant has cited for providing support for the new limitations do mention a volume expansion/contraction and porosity at a particular oxide fraction, or show porosities in the recited range (Applicant's Specification, par. 52, 63 and Fig. 9), they only pertain to a coating formed by chromium and/or chromium oxide being converted to chromium carbide. Therefore, the instant specification does not provide support for limitations regarding the volume changes of any metals or metal oxides (which is currently claimed) other than chromium.   

Claims 22, 23, 27, and 28 are also rejected under 35 U.S.C. 112 (a) because they depend from claim 20.

Claim 29 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
	Claim 29 is indefinite because it recites "the volume fraction of the metal oxide is 0.137" without reciting to what value the recited volume fraction is relative.  For the sake of compact prosecution, the claimed volume fraction is considered herein to be relative to the coating precursor composition as a whole.  

	The rejections of claims 20, 22, 23, 27, and 28 under 35 U.S.C. 112(b) are withdrawn in view of Applicant's amendment, filed November 29, 2021.  

Claim Rejections - 35 USC § 102/103
The rejections of claims 20, 22, 23, and 27 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over each of Jewell (US Pat. No. 3,271,181), Nakahama (US Pat. No. 5,789,077), and Harada (JP 04-088159 A), as evidenced by Kloft (US Pat. No. 6,095,107) or Aton (US PG Pub. No. 2010/0266851) are withdrawn in view of Applicant's amendment, filed November 29, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22, 23, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Moczulski (WO 03072844 A1).
Regarding claims 20, 22, 23, and 27-29, Moczulski teaches a coating material (i.e. "binder-free refractory carbide coating") that may comprise a metal carbide, which is preferably Cr3C2, that preferably has a porosity of 1 to 15 vol. %, and that is formed by a thermal spraying technique, such as plasma spraying (p. 5, ln. 24-25; p. 7, ln. 16-23; p. 9, ln. 11-17).  Although Moczulski does not explicitly exemplify a coating comprising Cr3C2 that is formed by plasma spraying and has a porosity of 1 to 15 vol. %, including a porosity of 10 to 15 vol. %, which might be considered a difference from the current invention, it would have been obvious to one of ordinary skill in the art to make a coating with each of these features because Moczulski explicitly teaches each as appropriate.  The instantly claimed porosity range is obvious in view of Moczulski.  See MPEP 2144.05.  
While Moczulski does not explicitly teach that a coating formed with Cr3C2 is "binder-free", which might be considered a difference from the current invention, Moczulski does teach that the coating may comprise at least one of a metal or a carbide (p. 7, ln. 15-20), which also indicates that the coating may comprise only one of a metal 3C2 and containing no metal matrix/binder because Moczulski teaches that the coating can comprise one of a metal carbide or metal and teaches that Cr3C2 is preferred. Additionally, as no binder is taught to be present in a metal carbide-only coating, such a coating is presumed to be binder-free.  
The claim limitations directed to the formation of the recited coating are product-by-process limitations.  Product-by-process claims are not limited by the recited processing steps, but rather by the structure implied by the recited procedure.  See MPEP 2113. As the instant specification teaches that the recited processes can result in a net-shape conversion of a coating precursor material into a porous refractory matrix (Applicant's Specification, par. 52), a porous refractory matrix that is already in the shape of/has the structure of a thermal spray coating has the implied structure.  Therefore, Moczulski's porous metal carbide coating meets the product-by-process limitations because it is a binder-free porous refractory coating formed by thermal spraying and with a porosity range that renders obvious that of the claims.  

Claims 20, 22, 23, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya (US PG Pub. No. 2007/0297705) as evidenced by and/or in view of Berger (Berger et al., J. Int. Refract. Hard Met. 2001, p. 109-121). 
Regarding claims 20, 22, 23, and 27-29, Hosoya teaches a coating material (i.e. "binder-free refractory carbide coating") that may comprise chromium carbide alone, that has a porosity of up to 10 vol. %, and that is formed by a thermal spraying technique, such as plasma spraying (par. 306-308).  The instantly claimed porosity is 3C2 that is formed by plasma spraying and has a porosity of 10 vol. %, which might be considered a difference from the current invention, it would have been obvious to one of ordinary skill in the art to make a coating with each of these features because Hosoya explicitly teaches each as appropriate.  The instantly claimed porosity range is obvious in view of Hosoya.  See MPEP 2144.05.  
The teachings of Hosoya differ from the current invention in that the type of chromium carbide is not explicitly taught.  However, as evidenced by Berger, there are only three types of chromium carbide, one of which is Cr3C2 (p. 109).  Accordingly, it would have been obvious to one of ordinary skill in the art to make Hosoya's coating to include Cr3C2, because Hosoya teaches to make the coating to include chromium carbide and Cr3C2 is one of a very limited number of types chromium carbide, as would be understood by those of ordinary skill in the relevant art. Berger further teaches that Cr3C2 is the only chromium carbide of importance, is frequently used in thermal spray coatings, and offers high oxidation and corrosion resistance (p. 109).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Hosoya's chromium carbide coating to be Cr3C2 because it is the only chromium carbide of importance, is frequently used in thermal spray coatings, and offers high oxidation and corrosion resistance.
The claim limitations directed to the formation of the recited coating are product-by-process limitations.  Product-by-process claims are not limited by the recited processing steps, but rather by the structure implied by the recited procedure.  See MPEP 2113. As the instant specification teaches that the recited processes can result in 

Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are either not persuasive or are moot in view of the current rejections. 
Applicant has argued that the instant specification enables the scope of claims including binder-free refractory carbide coatings made of metals and metal oxides other than chromium or chromium oxide.  The Examiner's responses made previously to Applicant's similar arguments in previous communications are maintained and incorporated herein in their entirety.  In the most recent communication, Applicant has attempted to support the argument that the claim scope is enabled by pointing to paragraphs in the instant specification that assert that other refractory precursors behave similarly to chromium and chromium oxide and that it is "likely" that plasma-sprayed tungsten oxide coatings would behave similarly to chromium oxide coatings (Applicant's Specification, par. 52, 98).  However, as discussed previously and above, Applicant's specification demonstrates the unpredictability of the claimed subject-matter without sufficiently teaching or demonstrating how to make binder-free coatings other than with the taught chromium-based system.  Merely stating that other metals/metal 
Applicant's arguments regarding each of Jewell, Nakahama, and Harada are moot because they do not apply to any of the current rejections.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784